 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RANAE SNOWDEN,                                     Case No. 1:18-cv-01595-DAD-SAB

12                  Plaintiff,                          ORDER CONTINUING SCHEDULING
                                                        CONFERENCE TO AUGUST 20, 2019
13          v.

14   COUNTY OF CALAVERAS, et al.,

15                  Defendants.

16

17          Currently, a scheduling conference is set in this matter for March 26, 2019. (ECF No. 8.)

18 On January 25, 2019, Defendants filed a motion to dismiss that is set for hearing on May 7,

19 2019. (ECF No. 13.) To allow time for decision on Defendants’ motion to dismiss, the
20 scheduling conference set for March 26, 2019, is HEREBY CONTINUED to August 19, 2019

21 at 9:30 a.m. in Courtroom 9. The parties are ORDERED to file a joint status report seven (7)

22 days prior to the scheduling conference.

23
     IT IS SO ORDERED.
24

25 Dated:     January 31, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
